Citation Nr: 1144085	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 17, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to June 17, 2009.


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent evaluation for that disability, effective June 16, 2003-the date on which the Veteran filed his claim for service connection.  The Veteran timely appealed that assigned evaluation.

During the pendency of the appeal, the Veteran was assigned a 100 percent evaluation for his PTSD, beginning June 17, 2009; accordingly, the Board will only address the period prior to June 17, 2009, as the 100 percent grant represents the full benefits sought on appeal from that date forward.

Additionally, the Board has taken jurisdiction of a claim for TDIU in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), which held that a claim for TDIU was part and parcel of a claim for increased evaluation.

The Veteran testified before Decision Review Officer (DRO) in June 2006; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in August 2010, at which time the claim for an increased evaluation during the relevant period was denied.  The Veteran timely appealed that decision to the Court.  During the pendency of that appeal, the Secretary of the Department of Veterans Affairs (Secretary) and the Veteran jointly agreed to remand the case for further development and clarification by the Board.  The Court ordered the August 2010 Board decision vacated and the case was remanded to the Board in accordance with the Joint Motion for Remand.  The case has been returned to the Board at this time in compliance with that February 2011 order.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 27, 2007, the Veteran's symptomatology more closely approximates the criteria for a 50 percent evaluation, including: sleep impairment with nightmares, disturbances of motivation and mood manifested by depression and anxiety, impaired judgment and abstract thinking, impaired memory, resulting in reduced reliability and productivity and causing difficulty in establishing and maintaining effective work and social relationships.

2.  Beginning December 27, 2007, the Veteran's symptomatology more closely approximates the criteria for a 70 percent evaluation, including: manifestations of suicidal ideations; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, resulting in deficiencies in most areas, to include an inability to establish and maintain effective relationships.

3.  Throughout the appeal period, the record does not demonstrate gross impairment in thought processes and communications; persistent hallucinations or delusions; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or, significant memory loss resulting in forgetting names of close relatives, his occupation or his own name.


CONCLUSIONS OF LAW

1.  For the period prior to December 27, 2007, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  Beginning December 27, 2007, the criteria for a 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for increased evaluation of his PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to June 17, 2009, the Veteran has been assigned a 50 percent evaluation for his PTSD; such evaluation is in effect for the period of June 16, 2003, to June 16, 2009.  The Veteran contends on appeal that he is entitled to a higher initial disability rating throughout this time period.  His PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

In this case, the Board finds that the Veteran's PTSD warrants a 70 percent evaluation, but no higher, beginning December 27, 2007-the date on which he underwent his last VA examination.  Prior to December 27, 2007, his symptomatology does not warrant an evaluation in excess of 50 percent.  In so finding, the Board turns to the evidence of record, as detailed below. 

The clinical evidence includes a March 2006 letter from the Charleston Veteran Center indicating that the Veteran did not receive any significant mental health counseling from that facility, aside from his two visits in July and August 2003. 

VA treatment reports from throughout the appeal period are also of record.  The Board, however, will particularly address the records dated from June 16, 2003, to June 16, 2009, as they are the most highly relevant and probative to the claim on appeal.  In this regard, VA records from October and November 2003 fail to demonstrate that the Veteran was seeking treatment for his psychiatric disability at VA at that time.  In April 2004, however, the Veteran's primary care physician referred the Veteran to VA's mental health treatment program.  

During the Veteran's April 2004 VA intake psychiatric evaluation, he was noted not have a 52-year history of heavy alcohol abuse, as well as a history of insomnia and depression.  He reported that he was very tense and worried all the time, especially about his own safety, though he denied being threatened by anyone.  He also complained of feeling sad, guilty, and worried about his relationship with a minor child, who was no longer a minor-he noted particular worry about being "blackmailed" because of this relationship.  The Veteran further reported that he had difficulty sleeping, and that he slept about 3-4 hours a night, with frequent bad dreams.  He further reported decreased energy and forgetfulness.  He stated that his best friend died 7 months prior, and that he did not have any friends.  He enjoyed gardening, and denied any suicidal or homicidal ideations, delusions, or any ideas of reference.  On examination, the Veteran was well-groomed, cooperative and slowly forthcoming.  His affect was full, though his mood was anxious.  The Veteran was goal-directed to question, though his judgment and insight were both impaired.  The VA examiner noted that the cognitive impairment was secondary to a history of alcohol abuse.  The diagnosis was partially-controlled depression with insomnia and generalized anxiety.

The Veteran underwent another evaluation in May 2004, at which time he was described as neat, alert, and oriented to time and place.  He was cooperative and in no acute distress at that time.  His speech was normal, with a logical thought process and normal thought content.  There were no hallucinations, delusions, or any risk of suicide or homicide.  The Veteran's affect was euthymic.  His immediate memory was moderately impaired and his recent memory was very impaired, but his remote memory was not impaired at all.  Problems with abstract reasoning were noted.  

The Veteran began seeing a VA mental health professional thereafter.  VA mental health records from March 2004 to September 2008 generally reflect symptomatology similar to that described above.  Representative of his disability picture is a May 2008 VA mental health treatment record.  That record indicated that the Veteran and his wife were in marital therapy, which had begun four weeks prior.  The Veteran continued to complain of trouble falling asleep.  He reported less irritability and more harmony with his wife since they began sorting out their conflicts verbally.  He was noted as being appropriately dressed in a sports coat, western hat and cowboy boots.  He was cooperative and did not display any psychomotor agitation or retardation.  The Veteran's speech was normal rate, tone and volume, and he had a logical, goal-directed thought process.  His mood was euthymic with a congruent affect, and there was no evidence of auditory or visual hallucinations, delusions, or suicidal/homicidal ideations or plans.  His cognition was noted as intact and he was alert.  He was oriented to time, place, person, and situation.  His judgment, insight, memory and concentration were all fair.  

Following evaluation, the Veteran was diagnosed with PTSD and a major depressive disorder.  The Veteran had anxiety, though his irritability had improved since his last session as had his sleeping difficulty.  His GAF scores throughout these records ranged between 50 and 60.

The Veteran underwent a VA examination on December 27, 2007.  He was noted as being married for 54 years.  He and his wife were described as a quiet, dignified couple.  The Veteran had three children with his wife, all who have long since left the home.  He was not overly productive with historical information, such as dates.  The wife described the Veteran as "very stressed," with trouble sleeping.  She indicated that he would sometimes sleep for three days, but then not sleep at all.  She further stated that the Veteran could not handle any problems and that she could not leave him at home.  She indicated that the Veteran was depressed, and stated that his symptoms were constant.  She further stated that the Veteran was "uncontrollable" and that people had to stay away.  He did not even attend church regularly anymore and was "much happier staying in bed."

The Veteran denied any history of assaultiveness or suicide attempts.  Upon evaluation, he had a moderate impairment in thought process.  He was not found to have delusions, but his wife endorsed hallucinations when asked.  She stated that the Veteran talked when asleep, and even when awake, about people trying to get him and hit him.  She explained that he yelled back at these people.  Objectively, Veteran's speech was halting, with a moderately depressed rate, volume and prosody.  He was described as depressed.  The Veteran's wife stated that the Veteran does not "do much anymore but stay close to home, quiet."  He did not relate to people.  A GAF score of 48 was assigned.

In a February 2008 VA treatment note, it was noted that the Veteran had a physical altercation with his son after he had been drinking.  The son had moved the Veteran's car from a neighbor's property, where the Veteran had taken it.  The purpose was to prevent the Veteran from driving himself home after drinking, in inclement weather.  The Veteran became very angry with his son for moving the vehicle.  In an August 2011 statement, the son gave more details regarding that incident, including that the Veteran "became angry and aggressive" towards him and "came towards [him] in an aggressive manner."  The altercation resulted in the Veteran's son and brother-in-law holding the Veteran down on the floor until he was calm.

The Veteran continued VA treatment for his PTSD from September 2008 until he underwent a VA examination on June 17, 2009, the results of which served as the basis for a 100 percent evaluation as of that date.  Those VA treatment records continue to demonstrate similar symptomatology to that shown in the May 2008 treatment record discussed above.  

The Board specifically notes an April 2009 VA treatment record reflecting complaints of increased sleeping problems, difficulty falling asleep, increased worry and a feeling of a foreshortened future.  The Veteran was noted as having increased depression and anxiety at that time, related to his unhappiness with "weak legs" and other physical ailments that have led to a quick slide in his health.  The Veteran further reported continued nightmares.  He stated that he wanted to do things, but believed that he could not and stated, "Why bother.  I don't plan on tomorrow now, because I may not be here."  The VA mental health professional noted that the Veteran had experienced several episodes of worsening in the past, which were all related to medication administration mix-ups at home.  

Objectively, the Veteran was appropriately and casually dressed and walked with a cane.  He was cooperative with a normal rate, tone and volume of speech.  His affect was dysthymic with a congruent mood.  He was logical and goal-directed in his thought process, without auditory or visual hallucinations or delusions.  The Veteran was without suicidal or homicidal ideations or plans.  He was further described as intact, alert, and oriented to time, place, person and situation.  Judgment, insight, memory and concentration were all fair, while his sleep was poor.  The Veteran was diagnosed with PTSD with worsened anxiety and mood, though the VA mental health professional stated that this unhappiness related to his physical limitations.  The Veteran was not assigned a GAF at this time, though GAF scores of 55 were noted from July 2008 and January 2009.

VA treatment records dated in June 2009 note that the Veteran was admitted at that time with increased confusion over the past year and with a decreased ability to perform activities of daily living.  Bilateral leg weakness was also noted.  The VA physician suspected a polypharmacy problem.  The next day, the Veteran was alert and oriented to person, but not as to place or time.  Two days following that, however, the records reflect improved mental status, and his confusion was deemed secondary to a polypharmacy problem.  Six days following that treatment note, the Veteran was underwent his June 2009 VA examination, detailed in pertinent part above.

Lay statements from the Veteran's two sons, daughter and his spouse dated in August 2011 generally indicate that the Veteran has been depressed throughout the appeal period.  These statement describe instances where the Veteran would sit and stare at nothing for hours at a time.  Per a statement from his spouse, throughout the appeal period the Veteran had talked about not caring about living or dying, and he had lost interest in things that he used to enjoy doing, such as fishing.  As indicated by his daughter, the Veteran's personal hygiene and appearance have always been a problem and he has required assistance in those areas.  She also indicated that the Veteran's speech is often not clear and that he tends to fixate on the past.  Generally, the Veteran's family indicates that these symptoms have been ongoing since prior to 2003.

Based on the foregoing evidence, the Board finds that a 70 percent evaluation, but not more, is warranted beginning December 27, 2007-the date of his last VA examination-but that prior to that examination, an evaluation in excess of 50 percent is not warranted.  The reasoning is as follows.

The Board finds that the evidence of record on December 27, 2007, demonstrates a worsening of symptomatology and an objective demonstration of symptoms which are more closely approximated to the criteria for a 70 percent evaluation.  The Board notes that on that date, the Veteran's lowest GAF score of record-48-was assigned to the Veteran.  Prior to that date, his GAF score had ranged between 50 and 60.

In further against an award of a 70 percent rating prior to December 27, 2007, the evidence fails to show speech that is intermittently illogical, obscure or irrelevant throughout the appeal period.  The Board acknowledges the Veteran's family statements that his speech was unclear and fixated on the past, but such statements are directly in conflict with the clinical evidence of record.  In this regard, the Board notes the representative May 2008 treatment note detailed above.  While May 2008 follows the Board's award date of a 70 percent rating in this case, the symptomatology in that treatment note is representative of his disability picture as shown in the clinical records dating back to 2004.  That May 2008 treatment note specifically shows that the Veteran had logical, goal-directed speech.  The Board finds the clinical evidence of record prior to December 27, 2007, as represented by the May 2008 treatment note, to be more probative than the lay evidence of record.

Likewise, the Veteran is not shown in the clinical evidence to any neglect of personal appearance or hygiene.  In fact, he is shown to be appropriately dressed throughout the appeal period.  While the Board acknowledges the lay evidence, particularly by the Veteran's daughter, that hygiene is a problem, the clinical evidence is found to be more probative of the Veteran's symptomatology throughout the period in question.

There is also no evidence of obsessional rituals that interfere with routine activities.  The Board again acknowledges that the Veteran, his family and his representative have argued that he sits and stares at nothing for hours on end, and that such is an obsessional ritual.  However, there does not seem to be any ritual or obsessional activity associated with the Veteran's sitting and staring.  Rather, such appears to constitute a disturbance in motivation and mood, which has already been contemplated by the 50 percent evaluation.

Moreover, the Board notes that during the December 2007 examination the Veteran denied a history of assaultiveness, though his spouse reported that he was "uncontrollable" and that it was necessary for people to stay away.  In light of the subsequent February 2008 physical altercation, the Board finds that the lay reporting of an assaultive personality in the December 2007 VA examination to be highly probative.  Such reporting of an assaultive nature by the Veteran is the first instance of such in the record, and is later confirmed by the February 2008 incident.  The Board notes that while the lay statements from August 2011 indicate that the Veteran's anger and assaultive nature have existed since before the appeal period, there is no objective evidence of any impaired impulse control prior to the December 2007 VA examination.  Prior to December 2007, the Veteran's symptomatology merely involved irritability, particularly toward his wife, for which he eventually began seeking marriage therapy.  

Moreover, it appears that on December 27, 2007, the Veteran began to socially withdraw.  Thus, from that date there is evidence of an inability to establish and maintain effective relationships.  During that examination, the Veteran's spouse reported that the Veteran no longer attended church and that he preferred to stay in bed.  Additionally, while the Board notes that prior to December 27, 2007-in April 2004-the Veteran reported that his best friend had died and that he did not have any friends, the Board notes that he was married for over 50 years and that he had relationships, though strained, with his children.  He also attended church prior to December 27, 2007.  

While the Board acknowledges that the Veteran's irritability led to a strain in his relationships with his family, particularly his wife, the Board notes that he did have these relationships and he worked to improve them, as demonstrated by his willingness to attend marriage therapy with his wife.  Indeed, the May 2008 treatment note indicated that the marriage therapy did improve the Veteran's relationship with his wife for a period of time.  While the Board also acknowledges that the marriage therapy eventually failed to improve the Veteran's marriage, as noted in the August 2011 informal hearing presentation, the Veteran did not have an inability, prior to December 27, 2007, to establish and maintain relationships.

Additionally, the Board notes that subsequent to the December 2007 VA examination, the Veteran reported suicidal ideations.  Specifically, in April 2009 he stated: "(w)hy bother. I don't plan on tomorrow now, because I may not be here."  Prior to that, he had specifically denied any suicidal ideations.  While the Board acknowledges the lay statements noting that the Veteran had suicidal ideations throughout the appeal period, the clinical evidence prior to December 27, 2007, does not demonstrate any objective findings of such thoughts and feelings.  The Board simply finds that the clinical evidence, including the Veteran's own statements denying suicidal ideations to be the most probative evidence of record on this point.  

Finally, the Board notes that the December 2007 examination is the first instance that the Veteran's depression or anxiety significantly affected his ability to function effectively, independently, and appropriately.  Prior to December 27, 2007, the Veteran is shown to attend church, garden, and do other activities.  On December 27, 2007, during the examination, the first instance of any statements by the Veteran or his spouse noting that he stayed at home no longer engaged in any activities.  The Board finds that such a report at that time is particularly probative, and that such is the first objective manifestation of a worsening of symptomatology at that time.  

Finally, the Board notes that throughout the entire appeal period, the record fails to demonstrate any gross impairment in thought processes and communications; persistent hallucinations or delusions; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or, significant memory loss resulting in forgetting names of close relatives, his occupation or his own name.  

The Board acknowledges that the Veteran's wife endorsed intermittent hallucinations in December 2007.  However, no objective manifestations of those claimed hallucinations are ever demonstrated in the clinical evidence; in fact, throughout the appeal period, the Veteran is shown not to have any hallucinations or delusions.  The Board finds that the clinical evidence is more probative in this case.  Also, as discussed above, the Board is shown to be able to minimally perform activities of daily living, including maintenance of his personal hygiene throughout the appeal period.  

Furthermore, the Board is cognizant that the Veteran demonstrated some spatial disorientation throughout the appeal period, including disorientation to time and place in June 2009.  However, as the June 2009 treatment records indicated, his confusion was attributed to his polypharmacy problems, which he also experienced throughout the appeal period, and not to his PTSD symptomatology.  After proper medication was administered, his disorientation abated.  

The Board acknowledges the argument advanced by the Veteran's representative in the August 2011 informal hearing presentation that such poor polypharmacy maintenance demonstrates a significant memory loss.  However, the Board notes that confusion or misunderstanding-as noted in the informal hearing presentation-does not demonstrate that the Veteran forgot how to take his medication or even forgot to take it.  Such instead may demonstrate a cognitive impairment, but such is not shown to be a gross impairment, nor does the Veteran have significant memory loss severe enough that he forgets the names of his children, wife, his own name or other significant things in his life throughout the appeal period.

In short, for the period prior to December 27, 2007, the Board notes that the Veteran exhibits symptomatology most closely associated with the criteria for a 50 percent evaluation, including: sleep impairment with nightmares, disturbances of motivation and mood manifested by depression and anxiety, impaired judgment and abstract thinking, impaired memory, and difficulty establishing and maintaining effective work and social relationships.  Beginning December 27, 2007, the Veteran's symptomatology most closely approximated the criteria for a 70 percent evaluation, including manifestations of suicidal ideations; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; and, an inability to establish and maintain effective relationships.  Throughout the appeal period, the Veteran's symptomatology does not include any of the following symptoms: gross impairment in thought processes and communications; persistent hallucinations or delusions; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or, significant memory loss resulting in forgetting names of close relatives, his occupation or his own name.  

Accordingly, the Board finds that prior to December 27, 2007, an evaluation in excess of 50 percent is not warranted; but that beginning December 27, 2007, the Veteran's symptomatology most closely approximates the criteria necessary for a 70 percent evaluation, but no higher.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

An initial evaluation in excess of 50 percent for PTSD prior to December 27, 2007, is denied.

An initial 70 percent evaluation for PTSD, but no more, is granted, effective December 27, 2007, subject to the regulations controlling the payment of monetary benefits.



REMAND

The Veteran and his representative have raised the issue of unemployability.  The Veteran last underwent a VA examination in December 2007, at which time the VA examiner did not address whether the Veteran's PTSD, solely or in conjunction with his other service-connected disabilities, precludes substantially gainful employment.  Accordingly, the Board must remand that issue in order for an opinion as to unemployability, for the period prior to June 17, 2009, to be rendered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, records dated in September 1999 demonstrate that the Veteran was receiving social security benefits related to his back disorder, which is not service-connected.  However, it was additionally noted that the Veteran had not worked since 1980 because of his drinking.  In light of these notations and the possibility that those records may discuss the Veteran's drinking or psychiatric problems with regards to his employability, the Board finds that attempts to obtain the Social Security Administration (SSA) records should also be made on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

2.  Arrange for the Veteran's claims file to be sent to an appropriate examiner for an opinion as to the claimed unemployability for the period prior to June 17, 2009.  The examiner should review the claims file in conjunction with the opinion, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his PTSD and bilateral hearing loss, either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

The examiner should specifically discuss the September 1999 examination which noted that the Veteran was receiving disability for his lumbar spine, and that his drinking had been preventing him from working since 1980's.  The examiner should address whether the drinking is a symptom of his PTSD, and whether such rendered the Veteran unemployable for the period of June 16, 2003 through June 16, 2009.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  The RO should complete any other development necessary to adjudicate the Veteran's TDIU claim for the relevant period, including referral for extraschedular evaluation, if appropriate.

4.  Following the above development, review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


